Exhibit 10.1

 

AGREEMENT AND RELEASE

 

THIS AGREEMENT AND RELEASE is made among Ferrell Companies, Inc. (“FCI”),
Ferrellgas, Inc. of Liberty, Missouri (“Ferrellgas”), and their affiliates,
Ferrellgas Partners, L.P., and/or Ferrellgas, L.P., (all of which will
collectively be referred to as “Ferrell”) and Boyd McGathey (“Employee”).

 

Employee was employed by Ferrellgas.  Employee’s employment will end October 31,
2015.  Ferrell and Employee now desire to fully and finally resolve all issues
among or between them arising from Employee’s employment by Ferrell and/or the
cessation of such employment.  Therefore, intending to be legally bound, Ferrell
and Employee agree as follows:

 

1.              Ferrellgas agrees to pay to Employee on January 4, 2016  the
gross amount of Four Hundred Fifty Thousand Dollars ($450,000.00), less all
applicable deductions.

 

2.              Ferrellgas agrees, on the eighth (8th) day after Employee signs
this Agreement and Release, to reimburse Employee for twelve (12) months of
COBRA continuation premium, provided Employee enrolls in COBRA in accordance
with the prescribed enrollment procedures and due date for the continuance of
medical benefits.  Employee must submit the COBRA premium payment to The Taben
Group as outlined in the enrollment information.  In addition, Employee must
make a copy of the checks submitted for the monthly payment and mail it to
Ferrellgas, Attention Manager, Benefits, One Liberty Plaza, Liberty, MO 64068. 
Ferrellgas will reimburse Employee for the monthly payment at a grossed up
amount equal to the monthly premium, after The Taben Group has received the
premium and after Benefits has received a copy of the payment check.  If
Employee fails to submit premium in a timely manner, Employee will lose the
COBRA coverage.  COBRA information will be sent to Employee by The Taben Group.

 

3.              In exchange for the mutual promises made here, Employee agrees
to forever RELEASE and DISCHARGE Ferrell, and Ferrell’s officers, employees,
directors and agents from any and all claims arising from his employment and/or
cessation of employment and all debts, obligations, claims, demands, or causes
of action of any kind whatsoever, known or unknown, in tort, contract, by
statute or on any other basis, for equitable relief, compensatory, punitive or
other damages, expenses (including attorney’s fees), reimbursements or costs of
any kind, including, but not limited to, any and all claims, demands, rights
and/or causes of action, including those which might arise out of allegations
relating to a claimed breach of an alleged oral or written employment contract,
or relating to purported employment discrimination or civil rights violations,
such as, but not limited to, those arising under Title VII of the Civil Rights
Act of 1964 and all amendments thereto, Executive Order 11246, as amended, the
Age Discrimination in Employment Act of 1967, as amended, the Equal Pay Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act and/or any other
applicable federal, state, or local employment discrimination statute, ordinance
or common law doctrine which Employee might assert against Ferrell.  Employee
waives any right to recover in any lawsuit brought on his behalf by any
government agency or other person.

 

4.              Employee promises to treat as confidential and to disclose to no
person (other than a legal or financial advisor or spouse, if any) the terms or
conditions of this Agreement and Release.  Employee further promises not to make
any derogatory, disparaging or false statements intended to harm the business or
personal reputation of Ferrell, its directors, officers and employees.

 

5.              Employee agrees that he will not, at any time, seek
re-employment with Ferrell.

 

6.              Employee agrees that the Ferrellgas Employee Agreement signed by
him on March 14, 2011 and Executive Employment Agreement dated September 25,
2013, incorporated herein by reference, and/or any similar agreements, are
enforceable agreements by Ferrell (not Employee), that his obligations under
these agreements inure to the benefit of Ferrell, and that this Agreement and
Release does not release him from any obligations under them or under

 

--------------------------------------------------------------------------------


 

any other contract which obligates Employee not to reveal the Confidential
Information of Ferrellgas.

 

7.              Employee understands and agrees that if he violates any
promises, Ferrell may pursue all permissible remedies to redress such violations
including seeking repayment of all payments made under this Agreement and
Release and recovery of costs and reasonable attorney’s fees.

 

8.              This agreement terminates Employee’s participation in any bonus
performance plan maintained by Ferrellgas and no sums shall be due thereunder to
Employee.

 

9.              Employee agrees to remain available (upon reasonable prior
notice) to consult with Ferrell in connection with any claims or litigation
involving Ferrell and any transitional matters involving Employee’s prior duties
with Ferrell.  Ferrell shall reimburse Employee for his reasonable out-of-pocket
expenses in connection with such consultation.

 

Additional Statement by Employee

 

I was given a copy of this Agreement and Release and was notified that I have
the right to consult with an attorney before signing.  Furthermore, I
acknowledge being given at least twenty-one (21) days within which to consider
this Agreement and Release.  I have carefully read and fully understand this
Agreement and Release and have had sufficient time and opportunity to consult
with my personal tax, financial, and legal advisors prior to signing.  By
signing this Agreement and Release, I voluntarily indicate my intent to be
legally bound by its terms.  I understand that I may revoke this Agreement and
Release within seven days after signing it but that thereafter it is
irrevocable.

 

 

 

/s/ Boyd McGathey

 

Boyd McGathey

 

 

 

October 21, 2015

 

Date

 

THIS IS A RELEASE OF CLAIMS

READ CAREFULLY BEFORE SIGNING

 

FERRELLGAS, INC.

 

FERRELLGAS, INC.;

FERRELL COMPANIES, INC.;

FERRELLGAS PARTNERS, L.P.

FERRELLGAS, L.P.

by FERRELLGAS, INC., a Delaware

Corporation, their General Partner

 

 

By

/s/ Mary A. Lentz

 

Date

October 21, 2015

 

Mary A. Lentz

 

 

 

Director, Employee Relations

 

 

 

--------------------------------------------------------------------------------